                      Case 2:19-cv-00959-JCM-VCF Document 22 Filed 07/13/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    WILMINGTON SAVINGS FUND SOCIETY,                      Case No. 2:19-CV-959 JCM (VCF)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     FIDELITY NATIONAL TITLE INSURANCE
                      COMPANY,
               11
                                                          Defendant(s).
               12
                             Presently before the court is the matter of Wilmington Savings Fund Society, FSB v.
               13
                      Fidelity National Title Ins. Co., case number 2:19-cv-00959-JCM-VCF. On November 25, 2019,
               14
                      the parties stipulated to stay the instant action pending the Ninth Circuit’s decision in Wells
               15
                      Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. case no. 19-17332 (district court
               16
                      case no. 3:19-cv-00241-MMD-WGC) (the “Wells Fargo II appeal”). (ECF No. 18). The court
               17
                      granted that stipulation the next day. (ECF No. 17). Nonetheless, defendants’ motion to stay
               18
                      case (ECF No. 14) remains pending. The court denies that motion as moot.
               19
                             The parties indicate that they “anticipate that the Ninth Circuit Court of Appeals’
               20
                      decision in the Wells Fargo II Appeal will likely touch upon issues regarding the interpretation
               21
                      of the Form Policy and the reasonableness of the insurer’s denial, that could potentially affect the
               22
                      disposition of the other Actions, including the instant action,” and further represent as follows:
               23
               24                    both of the Parties agree that it is appropriate and desirous to stay
                                     the instant action pending the disposition of the Wells Fargo II
               25                    Appeal, that a stay of the instant action will not prejudice either of
                                     the Parties, and that a stay of the instant action will best serve the
               26                    interests of judicial economy (given the possibility that the Ninth
                                     Circuit Court of Appeals’ decision on the Wells Fargo II Appeal
               27                    might affect the disposition of this case)

               28     (ECF No. 18 at 2).

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-00959-JCM-VCF Document 22 Filed 07/13/20 Page 2 of 2



                1            The court agrees that that the Ninth Circuit’s decision in the Wells Fargo II appeal will
                2     likely control the disposition instant action. At the very least, the Ninth Circuit’s decision will
                3     significantly impact defendants’ motion to dismiss, which remains pending. (ECF No. 8). The
                4     court now dismisses that motion without prejudice and instructs defendants to refile their motion
                5     after the stay in this case has been lifted and, if appropriate, brief the impact the Wells Fargo II
                6     appeal has on the instant action.
                7            Accordingly,
                8            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
                9     stay case (ECF No. 14) be, and the same hereby is, DENIED as moot.
              10             IT IS FURTHER ORDERED that defendants’ motion to dismiss (ECF No. 8) be, and the
              11      same hereby is, DENIED without prejudice.
              12             DATED July 13, 2020.
              13                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
